Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 06, 2019

The Court of Appeals hereby passes the following order:

A19A1221. THE STATE v. CHRISTOPHER LAMAR RUMPH.

      The State of Georgia has filed this appeal from the trial court’s order granting
in part and denying in part Christopher Lamar Rumph’s motion to suppress evidence.
Rumph was indicted, inter alia, for murder. In State v. Thornton, 253 Ga. 524 (322
SE2d 711) (1984), the Supreme Court directed that we transfer “all cases in which
either a sentence of death or of life imprisonment has been imposed upon conviction
of murder, and all pre-conviction appeals in murder cases” to that Court. This
instruction was upheld in State v. Murray, 286 Ga. 258 (687 SE2d 790) (2009) (if the
murder count of the indictment remains pending below, jurisdiction of the appeal lies
in the Supreme Court). Accordingly, the State’s motion to transfer is hereby
GRANTED and this case is TRANSFERRED to the Supreme Court.




                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/06/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.